TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00241-CV


Ethel Nelle Wagner, Appellant

v.


Ginger Crabtree, Appellee





FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 274210, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant Ethel Nelle Wagner appeals from the trial court's rendition of a default
judgment against her.  In two issues on appeal she contends that the default judgment was improperly
rendered before the answer date and that insufficient evidence supports the default judgment. 
Appellee Ginger Crabtree agrees in her brief that the default judgment was rendered before the
answer date and should be set aside.
	Accordingly, we reverse the trial court's judgment and remand for further
proceedings.  Tex. R. App. P. 43.2(d).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear

Reversed and Remanded

Filed:   September 23, 2004